This suit was instituted in the Harrison circuit court by-appellant, John L. Dunlap, against Lewis Lebus, to recover $500, alleged to be due by contract for services rendered appellee in effecting the settlement of a suit instituted by the auditor's agent at Cynthiana to recover back taxes alleged to be due the Commonwealth of Kentucky. The substance of the facts relied on in the original and various-amended petitions to support the claim are that the auditor's agent had commenced proceedings against appellee to recover $18,000 back taxes alleged to be due the State; that appellee represented that the greater part of the claim asserted against him was illegal and unjust; that he really owed the State only $2,400 on this account, but that he wished to avoid publicity and litigation, and to settle the matter by compromise, and that he employed appellant to assist him in accomplishing this result, and agreed that, . if he could succeed in reducing the claim of the State, against Mm to a sum which would not exceed $12,000, he would pay him $500 for his services; that he accepted the employment, and immediately began negotiations with the auditor's agent at Cynthiana, and with the auditor of the State art Frankfort, for a settlement and compromise of *Page 240 
the claim; that be prosecuted these negotiations diligently until he finally effected a settlement; that in so doing he made several trips from his home in Louisville to Frankfort to see the auditor of the State, and secured at his own expense valuable legal advice from his attorney for the use of appellee; that through his efforts a compromise and settlement of the claim of the State was effected for $2,400, the amount admitted by appellee to be due and owing, which amount wag paid by appellee, and accepted by the auditor in full settlement of all demands of the State against appellee; that the settlement was much better than appellee hoped for. Appellee filed a general demurrer to the petition as amended, which was sustained and his, petition dismissed.' Upon this appeal an affirmance is asked upon the grounds that, as appellant failed to allege that he was a licensed attorney at the. date of his alleged employment and services, he could not recover under the statute; second, that, having failed to allege specifically what services he actually rendered under his alleged employment towards securing the abatement of the claim of the Commonwealth against appellee, construing his petition most strongly against him, the legal inference should be indulged that his services consisted only in using his personal influence with the auditor and the auditor's agent to induce them to accept in compromise a less sum than was actually due by appellee to the State; and that such services were illegal, and inconsistent with the sound public policy and the integrity of the officers of the State charged with the collection of its revenue.
As to the first ground, the. services required to be rendered under appellant's alleged employment were not necesarily such as could only be rendered by a licensed attorney, but were such as might have been rendered as well *Page 241 
by a good business man, who was also an expert accountant. Appellee's liability for back taxes depended upon the character and extent of his estate and the amount of taxes previously paid. These were questions of fact, which might have been presented as well by a layman as a lawyer. Besides, section 100 of the Kentucky Statutes prescribes "that no person shall practice as an attorney at law in any court until he has obtained a license to do so." There is no averment that appellee's employment required that he should render any services in any court; on the contrary, he alleges that at his own expense he obtained the advice of lawyers for the benefit of appellee. The principal question, however, presented by the appeal is, was the contract between appellant and appellee void as against public policy? And this depends upon whether it embraces, either by its terms or by necessary implication, an agreement to do an illegal act, or to resort to improper methods, to effect the purpose of the agreement. As said by Chief Justice Robertson in Wood v. McCann, 36 Ky., 306: "The law will not aid in enforcing any contract which is illegal, or the consideration of which is inconsistent with the public policy, sound morality, or the integrity of the domestic, civil, or political institutions of the State." And it is universally held that all agreements which tend to induce personal influence and solicitation in procuring action by any department of the Government are contrary to sound morals, lead to inefficiency in the public policy, and will not be enforced, because against public policy. This rule is as old as the common law and is rigidly enforced by courts of justice, But the question is does this rule of law apply to this case? Appellant alleges that appellee only owed the State $2,100, that all of the claim asserted against him in excess of this amount was unjust Vol. 112 — 16 *Page 242 
and illegal, and that be succeeded in convincing the officers of the State of the truth of this contention, and induced them to settle with appellee for the sum justly due. It would be more reasonable to assume that this end was accomplished by a legitimate exposition of the facts, rather than by corrupt and improper means. There is nothing in the agreement made by. appellee as set out in the petition as amended which, either in express terms or by necessary implication, suggest that appellant was to resort to any improper means to accomplish the purpose of the employment. If, as contended by appellee, the services rendered by appellant in securing the settlement of the claim asserted against him by the State consisted in using his personal influence with the officers of the State to secure an improper settlement of the proceedings instituted by the. auditor's agent, this is a matter of defense, and, if proven, would invalidate appellee's claim to compensation for such services.
For the reasons indicated the judgment is reversed, and the cause remanded for proceedings consistent with this opinion.
 *Page 595